Name: Commission Regulation (EC) NoÃ 745/2005 of 17 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 18.5.2005 EN Official Journal of the European Union L 125/1 COMMISSION REGULATION (EC) No 745/2005 of 17 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 17 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 109,7 204 68,9 212 111,6 999 96,7 0707 00 05 052 124,4 999 124,4 0709 90 70 052 97,2 999 97,2 0805 10 20 052 42,9 204 42,0 212 59,6 220 49,1 388 61,4 400 48,6 624 61,5 999 52,2 0805 50 10 052 49,0 382 61,5 388 64,7 528 67,7 624 62,5 999 61,1 0808 10 80 388 86,6 400 125,5 404 85,6 508 66,4 512 63,8 524 57,3 528 66,8 720 78,7 804 110,8 999 82,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.